Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 10/29/21 is acknowledged.  The traversal is on the ground(s) that “Applicant submits that claim 46 includes many of the same features as apparatus claim 28. For example, claim 46 recites a conveyer belt, a coating tunnel inside a housing having an inlet to an outlet, circulating a coating compound through the coating tunnel with a circuit, and using at least two air curtains, a first at the inlet and a second at the outlet. As such, the claims of group I and group II share a special technical feature and should be examined together”.  This is not found persuasive because the determination of serious burden is left to the examiner.  In this case, as explained in the restriction/election requirement mailed on09/01/21, there is no unity of the invention because the STF is present in Meurer et al.  Search and consideration of the two inventions increases the time needed to provide a determination of patentability by increasing the review of prior art of each invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 28, line 2, the phrase “the apparatus” lacks proper antecedent basis.  For the purpose of examination, the phrase “the coating apparatus” is assumed.
	In claim 28, line 7, the phrases “a first” and “a second” lacks proper antecedent basis.  For the purpose of examination, the phrases “a first air curtain” and “a second air curtain” are assumed.  
In claim 31, line 1, the phrase “the two air curtains” lacks proper antecedent basis.  For the purpose of examination, the phrase “the at least two air curtains” is assumed.
In claim 33, line 2, the phrase “air curtains” lacks proper antecedent basis.  For the purpose of examination, the phrase “the at least two air curtains” is assumed.
In claim 34, line 1, the phrase “the air curtains” lacks proper antecedent basis.  For the purpose of examination, the phrase “the at least two air curtains” is assumed.
In claim 40, line 1, the phrase “the apparatus” lacks proper antecedent basis.  For the purpose of examination, the phrase “the coating apparatus” is assumed.
In claim 40, line 2, the phrase “said blowing mechanism comprises a blower wheel” lacks proper antecedent basis.  For the purpose of examination, the phrase “said at least two blowing mechanisms” is assumed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-35, 37 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindner (US 4,389,234).
As to claim 28, Lindner discloses (see Figs 3, 5 and 8) a coating apparatus for applying a coating on glass containers with a chemical compound, the apparatus comprising: a housing with a coating tunnel (110); a conveyer belt (111) moving the containers through the coating tunnel from an inlet (116) to an outlet (118) of the coating tunnel; at least one circuit for circulation of a coating compound (232, 234); and at least two air curtains (206, 212,218, 223,224,226), a first air curtain (206) at the inlet and a second air curtiain (226) at the outlet. 
As to claim 29, in Lindner, the at least two air curtains comprise a lateral airflow relative to movement of the conveyer belt (see Fig 8). 

Regarding claim 31, in Lindner each of the two air curtains comprises at least a blower, which makes a constant airflow through at least one jet slot (166, 168,170, 184,186,188). 
As to claim 32, Lindner discloses (see Fig 9) an exhaust blower (320) capable of sucking off air in order to not add air into a hood or the coating tunnel. 
Regarding claim 33, In Lindner the direction of the air flow of air curtains is horizontal relative to the movement of the conveyer belt (see Figs 5-6). 
As to claim 34, in Lindner the at least two of the air curtains comprises two or more air curtains itself, which are capable of being called sub air curtains (since the blowers are used to jet as well as exhaust air). 
Regarding claim 35, in Lindner the two sub air curtains have an air flow in the same direction or in different directions (see Figs 10-11 and 13 for the arrows of air flowing). 
As to claim 37, in Lindner the first air curtain (206) at the inlet and the second air curtain (226) at the outlet are situated respectively between the circuit and other means that circulate the coating compound through the coating tunnel and the inlet or outlet of the coating apparatus (see Fig 8).

As to claim 40, in Lindner the apparatus comprises at least two blowing mechanisms (206, 212,218, 223,224,226) the at least two blowing mechanisms being on opposite sides of the coating apparatus (see Figs 5 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner (US 4,389,234) in view of Augustosson et al (US 3,688,737).
Lindner lacks teaching specific distances between the air curtains and/or inlet.  Augustosson et al teaches different designs of deposition apparatus with blowers, intake and outlet to attain the desired flow (see Fig 6 and column 4, lines 20-58).  In any event, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a distance d.sub.2 in x-direction between the two sub air curtains is between 1 mm and 400 mm or a distance d.sub.3 between the first air curtain and the inlet is less than 300 mm depending on the desired air flow.

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner (US 4,389,234) in view of Lindner (US 4,928,627).
Lindner’234 lacks teaching, the at least two blowing mechanisms comprise a blower wheel. Lindner’627 teaches at least two blowing wheels (34), situated on opposite sides circulate in different directions (see Fig 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to include at least two blowing wheels situated on opposite sides circulate in different directions in Lindner’234 to effect recirculation by providing paddle wheels which rotate inside housing. 

Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Lindner (US 4,389,234) in view of Zürbig (US 4,529,627).
Lindner’ 234 lacks teaching a pressure inside the coating apparatus.  However, Zürbig teaches at most 100 mbar less than a pressure on the outside of the coating apparatus, or the outside is between 1 mm bar and 100 mbar (0.1 bar = 100 mbar, see column 2, lines 27-31 and claim 1) and wherein the pressure inside the coating apparatus is capable of being at least 1 mbar less than a pressure on the outside of the coating apparatus,. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate at the claimed pressure depending on the type of coating material used.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/